DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-2, 5, and 8-17, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a memory layer surrounding the channel layer; a source contact layer in contact with a lower outer wall of the channel layer and disposed between the lower structure and the alternating stack; a source contact plug spaced apart from the memory stack structure and extending to penetrate through the alternating stack; and a sealing spacer suitable for sealing the gate electrodes and disposed between the source contact plug and the gate electrodes, the sealing spacer having an etch resistance that is different from an etch resistance of the dielectric layers, wherein the sealing spacer includes a stack of a layer of SiO2 and a layer of SiCO, and the SiCO layer is in direct contact with the source contact plug.
With respect to claim 18, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a memory layer surrounding the channel layer; a source contact layer in contact with a lower outer wall of the channel layer and disposed between the lower structure and the alternating stack; a source contact plug spaced apart from the memory stack structure and extending to penetrate through the alternating stack; and a sealing spacer suitable for sealing the gate electrodes and disposed between the source contact plug and the gate electrodes, the sealing spacer having an etch resistance that is different from an etch resistance of the dielectric layers, wherein the source contact plug includes: Page 4 of 6Appl. No. 16842141a silicon-containing material pattern; a metal-containing material pattern disposed over the silicon-containing material pattern; and a barrier material layer disposed between the silicon-containing material pattern and the metal-containing material pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818